MEMORANDUM **
G. Ahmad Faruqui appeals pro se the district court’s judgment dismissing for lack of subject matter jurisdiction his action alleging that defendants conspired to deny him of his rights in a state unlawful detainer action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s determination of subject matter jurisdiction, Allah v. Superior Court, 871 F.2d 887, 890 (9th Cir.1989), and we affirm.
Faruqui’s claims are inextricably intertwined with those decided in the state court decision. Accordingly, the district court did not err by dismissing Faruqui’s action under the Rooker-Feldman doctrine. See Worldwide Church of God v. McNair, 805 F.2d 888, 892-93 (9th Cir. 1986).
Faruqui’s request that this court take judicial notice of the state court proceedings is denied as unnecessary.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.